DISMISS; and Opinion Filed September 5, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00972-CV

                           IN THE INTEREST OF J.C., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-19-00707-W

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                Opinion by Justice Pedersen, III
       The Court questioned its jurisdiction over this appeal from the trial court’s temporary

order signed on August 7, 2019. We instructed appellant to file, by August 30, 2019, a letter

brief addressing our concern and cautioned her that failure to do so may result in dismissal of the

appeal without further notice. As of today’s date, appellant has not complied.

       A challenge to temporary orders in a suit affecting the parent-child relationship is

allowed through mandamus, as there is no adequate remedy by appeal. See TEX. FAM. CODE

ANN. § 105.001(e) (“Temporary orders rendered under this section are not subject to

interlocutory appeal.”); Little v. Daggett, 858 S.W.2d 368, 369 (Tex. 1993) (orig. proceeding).
Because this Court has no jurisdiction to review a temporary order by direct appeal, we dismiss

this appeal. See id; TEX. R. APP. P. 42.3(a).




                                                      /Bill Pedersen, III/
                                                      BILL PEDERSEN, III
                                                      JUSTICE

190972F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.C., A CHILD                    On Appeal from the 304th Judicial District
                                                    Court, Dallas County, Texas
No. 05-19-00972-CV                                  Trial Court Cause No. JC-19-00707-W.
                                                    Opinion delivered by Justice Pedersen, III.
                                                    Justices Reichek and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 5th day of September, 2019.




                                             –3–